                            UNITED STATES DISTRICT COURT

                           WESTERN DISTRICT OF LOUISIANA

                                    LAFAYETTE DIVISION

  EDWARD LITTLE, ET AL.                            *     CIVIL ACTION NO. 6:17-0724


  VERSUS                                           *     JUDGE TERRY A. DOUGHTY


  THOMAS FREDERICK, ET AL.                         *     MAG. JUDGE PATRICK J. HANNA

                                                  RULING

       Pending before the Court is a Motion in Limine [Doc. No. 147] filed by Defendants

Thomas Frederick and Judge Kristian Earles. Plaintiffs Edward Little and Sheila Ann Murphy

filed a memorandum in opposition to the motion. [Doc. No. 158].

        For the following reasons, the motion is DENIED.

        Defendants move the Court to exclude the testimony of Plaintiffs’ expert witness, the

Honorable Truman A. Morrison, III. Judge Morrison intends to offer testimony on the bail

system in the Fifteenth Judicial District based on his years of experience in the D.C. Superior

Court and also as an expert in -pretrial systems across the country. Defendants do not challenge

Judge Morrison’s qualifications or the reliability of his testimony, only the relevance.

       The admissibility of expert testimony is considered under Federal Rule of Evidence 702.

The district court’s role in applying Rule 702 is that of a gatekeeper. See Daubert v. Merrell

Dow Pharmaceuticals, Inc., 509 U.S. 579, 597 (1993). The Court must consider whether the

witness is qualified as an expert by knowledge, skill, experience, training, or education. See

Moore v. Ashland Chemical, Inc., 126 F.3d 679, 684 (5th Cir. 1997). The Court then determines

whether the proffered testimony will assist the trier of fact in understanding the evidence or

determining a factual issue in dispute. See id.
       In this case, Defendants concede that Judge Morrison is qualified. Indeed, they

acknowledge that he is a “renowned legal scholar and experienced practitioner of law.” [Doc.

No. 147, p. 3]. Thus, the Court turns to the Daubert analysis.

       As gatekeeper, the Court must apply a two-step analysis. First, the Court considers

whether the proffered testimony is relevant by assessing whether the underlying reasoning or

methodology can be properly applied to the facts at issue. Daubert, 509 U.S. at 589. Second,

the Court considers whether the proffered testimony is reliable by assessing whether the

reasoning or methodology underlying the testimony is scientifically valid. Id. In this analysis,

the Court should focus on the expert’s principles and methods used, and not on the conclusions

generated. The Court keeps in mind, however, that “[v]igorous cross-examination, presentation

of contrary evidence, and careful instruction on the burden of proof are the traditional and

appropriate means [of the adversarial system] of attacking shaky but admissible evidence.” Id. at

596.

       Again, Defendants concede that the testimony is reliable, so the Court’s only inquiry is to

the relevance of the testimony. The Court finds that it is. While it is true that the undersigned

has familiarity with bail procedures as a former state court judge, Judge Morrison can offer

testimony of the types of bail procedures across the country, what is effective (in his opinion),

and what is not. The Court finds that this testimony is relevant to determining the

constitutionality of the bail procedures in the Fifteenth Judicial District Court.

       Therefore, Defendants’ Motion in Limine is DENIED.




                                                  2
MONROE, LOUISIANA, this 10th day of December, 2018.




                                                  TERRY A. DOUGHTY
                                             UNITED STATES DISTRICT JUDGE




                                         3
